MILLS, Judge.
Great Southwest appeals an order of the deputy commissioner holding it wholly responsible for the injury suffered by Lucas, the claimant, on 26 May 1981. We affirm.
Lucas suffered an injury on 30 July 1980 while he was employed by Prestressed Systems. He was injured again on 26 May 1981 while employed by Great Southwest. The deputy commissioner found that the second injury was independent from, rather than an exacerbation of, the first injury. Accordingly, he held Great Southwest and its carrier wholly responsible for benefits due as a result of the second injury. Having examined the record, we find that the deputy commissioner’s finding is supported by competent substantial evidence.
AFFIRMED.
JOANOS and THOMPSON, JJ., concur.